Citation Nr: 0842847	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tinea pedis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968, and from November 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina. 

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  

It appears that the veteran, in his September 2008 testimony, 
may additionally be raising entitlement to service connection 
for high blood pressure, high cholesterol and diabetes.  
However, these issues have not been previously adjudicated by 
the RO.  These issues are therefore referred to the RO for 
further consideration.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal for a compensable rating for 
tinea pedis.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of a compensable rating for tinea pedis have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In September 2008, the veteran submitted sworn testimony 
clearly indicating his wish to withdraw his appeal for the 
issue of a compensable rating for tinea pedis.  Specifically, 
at the hearing, the following exchange took place:

CHAIRMAN: . . . The veteran indicated 
that he was withdrawing the increased 
rating claim for tinea pedis.  Is that 
correct, [the veteran]? . . .

[VETERAN]:  That is correct.

CHAIRMAN:  Alright. So we will withdraw 
that . . . .

The veteran has withdrawn his appeal regarding this issue 
and, hence, there remains no allegation of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The claim for entitlement to a compensable rating for tinea 
pedis is dismissed without prejudice.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, the RO must complete further 
development with respect to the veteran's PTSD claim and be 
afforded the opportunity to review the recently-submitted 
statement written by the veteran's wife.

First, VA's duty to assist includes the verification of 
claimed stressors, in circumstances where sufficient 
information has been provided by the veteran.  In this case, 
the veteran claims to have witnessed certain stressful events 
during his second tour of active duty, that caused his 
currently-diagnosed PTSD.  

Although he has identified several stressors, the Board finds 
that only three contain sufficient detail to warrant 
verification at this time, including (i) in February 1991, he 
was returning to Dhahran Air Base after making a parts run 
and was warned of a possible SCUD attack and told to seek 
shelter, a U.S. National Guard barrack was subsequently hit 
and 27 to 37 troops were killed, (ii) while attached to the 
38th Aerial Port Squadron in Dhahran, he was exposed to 
numerous SCUD missile attack warnings in January and February 
1991 which made him fear for his life, and (iii)  in January 
1991, a SCUD missile hit landed in Dhahran on a runway where 
he was present after a C-5 with dependents from Kuwait had 
landed.

With respect to stressor (i), the RO completed further 
development, and verified that a SCUD missile struck a 
Dhahran Air Base Army barracks in February 1991, killing 28 
American soldiers.  However, there is insufficient 
information in the claims file to confirm that he was 
stationed at the Dhahran Air Base at the time of the attack.  
An unsuccessful search for his personnel file from his second 
period of active duty was attempted in July 2007.  

Nonetheless, the Board finds that the U.S. Army and Joint 
Services Records Research Center (JSRRC) must be contacted 
for the purposes of obtaining the unit records for the 38th 
Aerial Port Squadron for the period of January to February 
1991, to confirm location of the veteran's unit at the time 
of the attack.  

Additionally, the RO should attempt to verify the veteran's 
other claimed stressors through all available sources, such 
as research of unit histories and contacting the JSRRC.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (wherein the 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimants own 
personal involvement, is not necessary); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (independent evidence of the 
occurrence of a stressful event implies the veteran's 
personal exposure).  

Further, in the event that it is confirmed the veteran was 
stationed at Dhahran Air Base on the date of the verified 
SCUD attack, or that either of the veteran's other stressors 
are verified, he should then be provided a VA psychiatric 
examination to determine whether his PTSD diagnosis is linked 
to any of the verified stressors.

As the case is already being remand, the Board notes that 
although the veteran submitted a RO waiver with respect to 
evidence submitted at his September 2008 BVA hearing, he did 
not submit a waiver with respect to a statement from his 
wife, received by the BVA in November 2008.  As such, 
additional evidence has been received since the case was 
certified for appeal without a waiver.  The RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the RO should 
review the evidence in question.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the JSRRC located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802 and 
request a search of the unit history for 
the 38th Aerial Port Squadron for the 
period of January through February 1991 
to determine if the above stressors 
occurred.  

2.  Only in the event that one of the 
stressors is verified, schedule the 
veteran for a VA psychiatric examination 
in order to ascertain whether his PTSD is 
related to the stressor identified. 

The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for PTSD on the merits 
and consider all evidence received since 
the issuance of the last supplemental 
statement of the case. 

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


